Dillon, Ch. J.
It is our opinion that the District Court erred in dismissing the appeal. In this result, the members of this court concur.
A portion of the court rest this opinion upon the unconstitutionality of the act of congress, so far as it undertook to impose stamp duties upon judicial process and proceedings in the State courts; and a portion of the *159court, upon the distinction which exists between the facts of the present case and the facts of the prior cases in this court, in which it was ruled, that the appeal should be dismissed because the requisite stamp had not been affixed in time. As that part of the stamp law involved in the present case is no longer in force,*it is not deemed necessary to enter into a general discussion of the grounds of our judgment.
Reversed.